Citation Nr: 0020673	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-47 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for frostbite of 
both feet and hands with epidermophytosis.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to July 
1963.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1998, the Board remanded this case to the RO for 
additional development.  The veteran is unrepresented in his 
appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's low back strain include 
degenerative changes at the L5-S1 disc space with complaints 
of pain.  Evidence of severe recurring attacks of 
intervertebral disc syndrome with intermittent relief or 
severe lumbosacral strain with marked limitation of forward 
bending is not found.  

3.  The veteran currently suffers from no residual disability 
associated with his service-connected frostbite of both feet 
and hands with epidermophytosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.50, 4.59, 4.71a, Diagnostic Codes 5292, 5293, and 
5295 (1999).

2.  The criteria for a compensable evaluation for frostbite 
of both hands and feet with epidermophytosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.104, Diagnostic Code 7122 (effective prior to 
January 12, 1998) and 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In May 1993, the veteran requested an increased evaluation of 
his service-connected disabilities.  At an examination that 
month, it was noted that during his active service in Korea 
he was blown out of a foxhole and injured his back.  It was 
indicated that there was a question of frostbite when he was 
hurt.  Examination of the back at that time revealed normal 
posture and normal spine contours.  The veteran was tender at 
the L5-S1 level.  Forward flexion was to 60 degrees, 
extension was to 20 degrees and right and left lateral and 
rotary bending was to 20 degrees.  The veteran had moderate 
pes planus.  X-ray studies of the back revealed a narrowing 
of the L5-S1 disc space.  X-ray studies of both feet were 
negative.  The veteran was diagnosed with minimal residuals 
from "possible" frostbite of both feet.  Degenerative disc 
disease at L5-S1 was also noted.  

At a VA neurological evaluation in June 1993, the veteran 
noted that the pain in his back was so intense that he could 
not walk more than five miles without constant pain.  Pain 
would also develop in his back when he sat in one position 
for too long.  He noted the use of a back support for relief 
of some of the pain.  Physical examination of the back at 
that time was essentially normal.  It was also reported that 
his skin was essentially intact.  

In an August 1993 rating determination, the veteran's 
service-connected low back disability was increased from 
noncompensable to 10 percent disabling.  Additional 
evaluations were performed.  In August 1996, he stated that 
in 1951 he was on the way to an aid station for frostbite of 
the feet when his truck turned over and he was trapped 
underneath the vehicle.  The veteran continued to note back 
pain.  Physical examination indicated that the veteran was in 
no acute distress and did not have a problem with changing 
position from sitting to standing because of lower back pain.  
A problem with his feet on walking on the floor because of 
pain was noted.  There was no palpable organomegaly by 
palpation.  On straight leg raising, the veteran could raise 
to 45 degrees to either side with pain to the lower back on 
the right.  On the left, he experienced both pain in the 
lower back and left knee.  He experienced severe pain when he 
tried to bend his left knee.  Hip flexion was to 90 degrees 
on either side with low back pain.  The veteran otherwise 
denied having any problems with frostbite of his hands except 
that he had a laceration from a shell fragment wound.

In an August 1996 skin evaluation, examination of his hands 
and feet revealed no lesions on his hands except for a scar 
on the inside of the palm from a previous surgery.  His hands 
were warm and showed no evidence of chronic difficulties.  He 
had bilateral tinea pedis with web scaling and mild nail 
involvement with a moccasin distribution on the soles of his 
feet extending up to the sides of his feet.  The scaling was 
a fungal dermatosis.  Tinea cruris was also present, 
manifested by a hyperpigmenting and a scaling rash in the 
upper groin area.  His feet were not cold, but they were 
cool, and he did have strong dorsalis pedis pulses.  His legs 
showed no edema.  The examiner stated, in pertinent part, 
that he could not certify nor dispute the presence of any 
type of injury secondary to the frostbite that the veteran 
suffered in 1950 while serving in Korea.  There was no 
evidence of this condition at this evaluation with the 
exception of tinea pedis, which was not indicated to be 
associated with the veteran's frostbite during service.  

In October 1996, the veteran stated that his feet could not 
be covered when he slept.  The veteran also appears to note 
pain and swelling.  In his November 1996 substantive appeal, 
he noted back pain and an inability to stand for long periods 
of time.  At a hearing held before a hearing officer at the 
RO in December 1996, the veteran reiterated his previous 
contentions.  He noted that he vomits due to back pain.  
Numbness in the veteran's fingers and hands was also noted.  
In September 1997, the veteran noted a weak feeling in his 
legs that he appears to associate with his back disability.  
The veteran appears to associate a large number of symptoms 
to his back disability.  

At a hearing held before the undersigned in July 1998, the 
veteran again reiterated his previous contentions.  He noted 
pain along both his ribs and aching in his testicles on both 
sides.  The use of acupuncture and a balm to treat this 
condition was noted.  He also noted the use of a four-point 
cane to assist him in walking.  With regard to the frostbite 
condition, he noted tenderness and numbness in his feet and 
hands.  He also noted stiffness associated with this 
disability.  

In October 1998, the Board remanded this case to the RO in 
order to obtain medical evaluations which would meet the 
requirements of the United States Court of Veterans Claims 
(Court) determination in DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).   At the request of the Board, the RO contacted 
the veteran in November 1998 and requested him to provide the 
names and addresses of all health care providers who had 
treated his service-connected disabilities.  In a December 
1998 response, he indicated that he uses the VA hospital for 
sporadic treatment of his conditions.  At this time, he also 
noted he could not walk without the use of a walker.  In a 
second December 1998 statement, he noted back and hip pain 
with weakness in his legs.  

In a December 1998 evaluation of the veteran's back, it was 
reported that his back had normal contours.  The veteran was 
tender at the L5 area.  His range of motion at that time 
indicated a flexion of 30 degrees, extension of 20 degrees, 
and right and left lateral bending of 30 degrees.  Straight 
leg raising was positive at 60 degrees.  Hip motion was 
normal.  The veteran walked carefully with the use of a cane.  
No motor or sensory deficit in either lower extremity was 
indicated.  X-ray studies at that time revealed narrowing of 
the L5-S1 disc space with some anterior spur formations.  The 
examiner noted that the veteran had a chronic low back strain 
which limits him functionally to light lifting with no stress 
on the back.  However, it was also noted that the veteran was 
"quite capable of ambulating."  It was reported that part 
of the problem now was the veteran's aging process, having to 
do with degenerative disc disease at L5.  Muscle spasms were 
also indicated.  However, there was no "real objective 
manifestation of his complaints."  Incoordination was 
specifically not indicated.  

In a January 1999 peripheral nerve examination, the veteran 
noted his chief complaint was a long history of low back pain 
that did not radiate to his legs.  Physical evaluation 
revealed that the veteran walked with a normal gait, but 
slowly.  His muscles were not atrophic.  Decrease in 
sensation in his toes appeared to be indicated.  However, no 
ankle edema or muscle atrophy was found.  Range of motion was 
at that time normal.  There was no increased sweating of his 
feet or hands.  The examiner noted that the redness of the 
veteran's hands could not be observed and the veins of the 
dorsal surface of both hands were normal.  The evaluator's 
impression was of low back pain with a long history 
"observed mainly from his historic narrative."  It was 
noted that the veteran did not give a good history of 
frostbite.  

In order to ensure that the duty to assist had been 
fulfilled, additional VA evaluations were obtained.  In a 
March 1999 evaluation, the veteran complained of chronic pain 
in his feet that he believed was secondary to a frostbite 
injury.  Physical evaluation revealed no significant tissue 
loss in either foot.  While the veteran did complain of 
extreme sensitivity to pain in his feet at night, such that 
he was unable to sleep with his feet covered by even a sheet, 
he is able to ambulate with shoes and socks on and was not 
hypersensitive to touch on physical examination.  The 
examiner noted problems with recurrent fungal infections of 
both his feet that had been treated intermittently through 
the years by his dermatologist.  There was no history of 
chronic ulcerations or scars of either of his feet and there 
was no history of skin cancer.  

Physical evaluation revealed that the veteran's range of 
motion appeared to be normal.  There was also no evidence of 
increased swelling of either of his feet or hands.  The 
examiner stated, in pertinent part:

[The veteran has] historical evidence of 
significant cold exposure to both of his 
feet; however, no evidence currently of 
any chronic sequelae as a result of frost 
bite related injury.

In a July 1999 VA evaluation, the veteran reiterated his 
previous contentions.  The examiner noted that the veteran 
was ambulating with a cane with an antalgic gait.  No obvious 
deformity of the lumbar spine was noted.  Mild tenderness at 
the L5-S1 spinous process in the sacroiliac joints, 
bilaterally, was noted.  Forward flexion of the lumbar spine 
was from 0 to 80 degrees, extension was to 0 to 25 degrees, 
right lateral bending was midline to 20 degrees, and left 
lateral bending was midline to 25 degrees.  Examination of 
the hips revealed no irritability and normal straight leg 
raising, bilaterally.  X-ray studies revealed marked 
degenerative changes at L5-S1.
 
The veteran was diagnosed with lumbar sprain and degenerative 
joint disease at L5-S1.  With respect to the specific 
questions raised by the Board in October 1998, the examiner 
noted low back pain with "mild" radicular complaints that 
affect his activities of daily living.  The examiner 
concluded that it was "very reasonable" that his 
degenerative changes were directly related to the injury to 
his back during his active service.  Regarding the veteran's 
functional limitations, the examiner noted his complaints of 
daily pain with functional limitation secondary to this 
alleged pain.  It was indicated the veteran could not sit for 
prolonged periods of time and that his condition was 
interfering with his activities of daily living.  However, on 
examination, the veteran did not exhibit any paraspinal spasm 
and had relatively normal range of motion which, the examiner 
stated, was to be expected from the isolated degenerative 
changes at one disc level.  In the opinion of the examiner, 
the veteran did experience pain secondary to his low back 
strain and that this pain did interfere with his activities 
of daily living.  However, it was also noted that the veteran 
performed well throughout the lumbosacral examination.  Full 
functional range of motion of the hips and knees was also 
noted.  It was the opinion of the examiner that the veteran 
did not have any impaired ability to execute skilled movement 
wihtin his bilateral lower extremities.  

In October 1999, the veteran again stated that he was unable 
to walk without his walker.  


II.  The Duty to Assist.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Drosky v. Brown, 10 Vet. App. 251, 
245 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992)).  The VA has a duty to assist the veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 
3.159 (1999).  That duty includes obtaining medical records 
and medical examinations indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this case, at the Board's request, 
the RO has scheduled the veteran for a series of evaluations 
to determine the nature and extent of his service-connected 
disabilities.  The July 1999 VA orthopedic evaluation 
specifically notes the questions cited by the Board within 
the October 1998 remand.  The numerous VA evaluations 
obtained by the RO since October 1998 answer, in substance, 
the questions posed by the Board in October 1998.  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claims at this time.

In adjudicating this claim, the Board has noted that the 
veteran uses the services of the VA in the regular, though 
sporadic, treatment of his service-connected disabilities.  
There is no indication before the Board at this time that 
there are additional VA treatment records available.  
Moreover, the Board specifically finds that the medical 
evidence of record provides answers to key questions 
regarding the nature and extent of the service-connected 
disabilities at this time.  

Based on the efforts of the RO, the Board also finds that the 
VA has fulfilled the requirements of the Board as found 
within the October 1998 determination.  Thus, a second remand 
of this case in light of the Court's determination in Stegall 
v. West, 11 Vet. App. 268 (1998) is also not warranted.  The 
RO in this case has made what can only be described as an 
outstanding effort to assist the veteran in the development 
of his claims.  Based on a review of the Board's remand and a 
detailed review of the VA examinations, the Board finds that 
these evaluations, when taken as a whole, answer the question 
posed by the Board.  Since the record now contains adequate 
responses to the Board's request for information, the 
appellant has no residual right to a second request for an 
opinion.  Thus, the Board does not find that there is any 
basis to return this matter for further development.  
Accordingly, the Board may proceed with adjudication of the 
veteran's claims.

III.  Entitlement to an Increased Evaluation for Low Back 
Strain.

Initially, the undersinged has noted that the RO has 
increased the veteran's low back disability from 10 percent 
to 20 percent disabling since the Board remanded this issue 
to the RO in October 1998.  The veteran appears to continue 
to dispute this determination.  Accordingly, under the 
guidance supplied by the Court in AB v. Brown, 6 Vet. App. 35 
(1993), the Board will continue to proceed in the 
adjudication of this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  As noted above, it has 
been determined that the veteran's arthritis appears to be 
associated with the injury in service.  Arthritis, due to 
trauma, substantiated by X-ray finding, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  

The RO has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome) and 5295 (lumbosacral strain).  Under Diagnostic 
Code 5293, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation.  

Under Diagnostic Code 5295, severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.

In light of the VA evaluations cited above, the Board finds 
no evidence to support the conclusion that the veteran meets 
a 40 percent evaluation for severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  In May 1993, 
the veteran's forward flexion was to 60 degrees, extension to 
20 degress nd right and left lateral bending and rotation to 
20 degrees.  The June 1993 neurological examination described 
the back as essenatilly normal on physical examination.  In 
December 1998, the veteran was tender at the L5 area.  His 
range of motion at that time indicated a flexion of 30 
degrees, extension of 20 degrees, and right and left lateral 
bending of 30 degrees.  Straight leg raising was positive at 
60 degrees.  He was reported to walk carefully with the use 
of a cane, but the examiner commented that the veteran was 
"quite capable of ambulating."  In July 1999, forward 
flexion of the lumbar spine was from 0 to 80 degrees, 
extension was to 0 to 25 degrees, right lateral bending was 
midline to 20 degrees, and left lateral bending was midline 
to 25 degrees.  The examiner characterized this as a 
relatively normal range of motion.  He further stated that 
the veteran performed well throughout the examination.  In 
evaluating this evidence, the Board notes that the most 
recent examination showed a relatively normal range of 
motion.  The findings in 1993 were comparable to those in 
1999.  The findings showed more restriction of motion in 
December 1998.  

Overall, the Board concludes that the 20 percent evaluation 
best represents the overall degree of impairment.  Findings 
in 1993 (on two examinations) and 1999 would not support the 
20 percent evaluation based upon objective findings, since 
the examiner described them as indicating relatively normal 
motion.  The December 1998 findings and subjective complaints 
support a 20 percent evaluation, but do not establish 
entitlement to a 40 percent evaluation as the loss of motion 
is not described as severe and the objectively findings do 
not support the subjective complaints.  Moreover, the 
December 1998 findings are analomous compared to both earlier 
and later findings, and thus are entitled to less probative 
weight.  Furthermore, the Board notes that examiners have 
further described the back disability as either "mild" or 
undetectable on objective evaluation. 

38 C.F.R. §§ 4.40 and 4.45 (1999), require the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca, the Court held that all 
complaints of fatigue, pain, etc., shall be considered when 
put forth by the veteran.  DeLuca was the basis of the 
Board's October 1998 remand.  In this regard, the Board finds 
that the most probative evidence of record are the 
conclusions reached by the VA examiner in July 1999.  At this 
time, while definite degenerative changes of the low back 
were found, no objective medical evidence was provided to 
support an increased evaluation in the service-connected back 
disability beyond 20 percent.  While an impairment of ability 
was noted, no muscle spasm was noted.  The Board notes 
parenthetically that muscle spasm was only reported at the 
December 1998 evaluation, but not before or on examination in 
July 1999.  He has been reported to have a relatively normal 
range of motion that the most recent examiner stated was to 
be expected from the "isolated degenerative changes at one 
disc level."  The Board must point out that the regulatory 
provisions that address functional loss due to pain require 
that the subjective complaints be objectively supported.  In 
this case, the objective findings do not support complaints 
of severe pain and do not support the complaint the service 
connected back disability precludes the veteran from walking 
without a cane.  Without consideration of the veteran's 
complaints of pain, a 20 percent evaluation could not be 
justified for the entire period granted by the RO.  The Board 
finds that the currently assigned rating fully compensates 
the level of pain objectively supported on this record.  

The Board finds no evidence to support a finding of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, or severe lumbosacral strain.  
Accordingly, an increased evaluation under Diagnostic Codes 
5293 and 5295 cannot be justified.  The veteran's constant 
severe complaints of pain are not supported by many years of 
evaluations and treatment records by VA medical 
professionals.  In the veteran's statements, he contends that 
he is in near constant pain.  However, objective evaluation 
has revealed little evidence to support the conclusion.  
Recent objective evaluations do not support the contention 
that he suffers from constant severely disabling pain 
associated with his service-connected back disability.  

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  38 C.F.R. § 4.40 (1999).  See also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  No medical 
record would support the conclusion that the veteran is in 
severe constant pain due to his service-connected back 
disability at any level beyond that contemplated by the 
schedule rating now in effect.

The suggestion that the veteran has a severe service-
connected back disorder is based almost entirely on the 
veteran's subjective complaints.  In light of the evidence 
above, the Board must find the statements of record which 
support the suggestion the veteran has a severe back disorder 
are inaccurate in light of the objective medical testing and 
the clear evidence of record.  In view of the foregoing, the 
Board finds that the evidence of record does not provide any 
reasonable basis for an evaluation in excess of 20 percent 
under Diagnostic Codes 5292, 5293, or 5295.  Accordingly, in 
light of these findings, the preponderance of the evidence is 
against a higher evaluation for the veteran's service-
connected back disability.  


IV.  Entitlement to a Compensable Evaluation for Frostbite
of both the Feet and Hands with Epidermophytosis.

During the course of the pending appeal, the rating criteria 
for cold injury residuals, 38 C.F.R. § 4.104, Diagnostic 
Code 7122, was amended.  The change became effective January 
12, 1998.  Under the rating criteria in effect prior to 
January 12, 1998, for evaluation of frozen feet, Diagnostic 
Code 7122 provides for a 10 percent disability evaluation for 
mild residuals of bilateral frozen feet or chilblains.  The 
next higher evaluation of 30 percent requires bilateral 
persistent moderate swelling, tenderness, redness, etc.  A 
50 percent rating requires bilateral loss of toes, or parts, 
and persistent severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective prior to January 12, 1998).

Under the rating criteria currently in effect for the 
evaluation of the residuals of cold injuries, when there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia, a 10 percent disability evaluation is 
warranted.  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, local impaired sensation, 
hyperhidrosis, or X-ray abnormalities of the affected parts, 
then a 20 percent disability evaluation is warranted.  When 
there are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
Tissue loss, nail abnormalities, color changes, locally 
impaired sensations, hyperhidrosis, X-ray abnormalities of 
the affected parts, then a 30 percent disability evaluation 
is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective January 12, 1998).  

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's claim.  In 
September 1999, the RO clearly used the new criteria for 
evaluation of this disability.  Accordingly, the Board has 
determined that the veteran would not be prejudiced if the 
Board proceeded with consideration of the claims presented.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 1998, the Board requested that the veteran should 
be afforded a VA examination to determine whether the veteran 
has any residual disability associated with frostbite.  Based 
upon the VA evaluation cited above, the Board has determined 
that the veteran currently suffers from no residual 
disability associated with his service-connected condition.  
While the veteran has noted pain, numbness, and redness that 
he associates with his service-connected disability, no 
health care provider has found a residual disability 
associated with the frostbite condition.  Simply stated, the 
most recent and complete VA evaluations have found no 
evidence to support the contention that he suffers from a 
disability associated with frostbite.  Thus, under both the 
new and the old regulations, the Board has determined that 
the veteran does not suffer from the residuals of frostbite 
in service at this time.  

While the veteran has referred to numerous subjective 
disabilities, including, but not limited to, pain, numbness, 
redness and difficulty sleeping caused by his frostbite, the 
veteran is not competent to associate these alleged symptoms 
to the residuals of frostbite.  While he is competent to 
describe events or symptomatic manifestations of a disorder 
that are perceivable to a lay party, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Thus, 
the veteran is not competent to associate his alleged 
symptoms with his residuals of frostbite.

In this case, while the veteran is service connected for 
frostbite, the Board has found that the veteran suffers from 
no residual disability associated with this condition at this 
time.  This finding is supported by medical evidence of 
record including, but not limited to, the March 1999 VA 
evaluation, which found no evidence of increased swelling of 
either his feet or hands and no evidence currently of any 
chronic sequelae as a result of a frostbite-related injury.  
This determination is also supported by the January 1999 VA 
evaluation, which found that the veteran did not give a good 
history of frostbite and also found no indications of the 
residuals of a frostbite injury.  Over a series of VA 
evaluations, no competent medical professional has diagnosed 
the veteran with the residuals of any frostbite injury and 
several have clearly indicated that he currently suffers from 
no residual disability associated with frostbite.  
Accordingly, a 10 percent evaluation under Diagnostic 
Code 7122, requiring pain, numbness, or cold sensitivity, due 
to the cold injury residuals cannot be found.  The Board has 
determined that the veteran's complaints of pain, numbness, 
and cold sensitivity are not related to the residuals of his 
frostbite condition.  For that reason, an increased 
evaluation is not warranted.  

In making this determination, the Board has considered the 
veteran's complaints of pain; however, as noted above, 
subjective complaints of pain must be supported by objective 
medical evidence.  In this case, there is no objective 
medical evidence to support the conclusion that he suffers 
from pain residual to frostbite.  

The Board has also considered whether the veteran should be 
awarded a compensable evaluation due to his service-connected 
epidermophytosis.  However, the Board finds no basis to award 
the veteran a compensable evaluation for this disability.  
The Board has found no objective medical evidence to support 
the conclusion that the epidermophytosis warrants a 
compensable evaluation based on numerous VA evaluations.  
Accordingly, the claim must be denied.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for either service connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In light 
of the recent evaluations of the veteran's  
frostbite and low back strain, which the Board finds to be 
highly probative, there is no evidence which the Board may 
consider as credible to indicate that the disabilities at 
issue impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.


ORDER

Entitlement to an increased evaluation for low back strain is 
denied.

Entitlement to a compensable evaluation for frostbite of both 
the feet and hands with epidermophytosis is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

